             Case 2:19-cv-00722-JAD-NJK Document 34 Filed 08/22/21 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                               Case No.: 2:19-cv-722-JAD-NJK
 4 David Burns,
 5
                       Plaintiff                          Order Adopting Report & Recommendation
 6                                                           and Denying Motion for Preliminary
     v.                                                                  Injunction
 7
 8 M.D. Hanf, et al.,
                       Defendants                                      [ECF Nos. 27, 31]
 9
10
11
              On August 2, 2021, the magistrate judge recommended that I deny Plaintiff David
12
     Burns’s motion for a preliminary injunction in this civil-rights action. 1 The deadline for any
13
     party to object to that recommendation was August 16, 2021, and no party filed anything. “[N]o
14
     review is required of a magistrate judge’s report and recommendation unless objections are
15
     filed.” 2 Having reviewed the report and recommendation, I find good cause to adopt it, and I do.
16
              IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
17
     Recommendation [ECF No. 31] is ADOPTED in its entirety. Burns’s motion for a preliminary
18
     injunction [ECF No. 27] is DENIED.
19
                                                               _________________________________
20                                                             U.S. District Judge Jennifer A. Dorsey
                                                               Dated: August 22, 2021
21
22
23
24
25   1
         ECF No. 31.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
